           Case 3:20-cv-00598-CLB Document 8 Filed 01/19/21 Page 1 of 2




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      CHRISTINE ANN RICHARDS,
4                                                      3:20-cv-0598-CLB
                                    Plaintiff,
5         v.
                                                       ORDER
6      ANDREW SAUL,
       Commissioner of the Social
7
       Security Administration,
8
                                 Defendant.
9

10

11          On October 23, 2020, the court granted plaintiff’s application to proceed in forma

12   pauperis (ECF No. 3). In order to complete service of process, plaintiff was ordered to

13   complete USM-285 service forms and return them to the U.S Marhsal. (Id.) To date, plaintiff

14   has failed to do so. The court will grant plaintiff another opportunity to complete service of

15   process as follows.

16          The clerk of the court shall issue summons to the following:

17
                                 Andrew Saul, Commissioner
18                               Social Security Administration
                                 Office of General Counsel
19                               Room 611 Almeyer Building
20                               6401 Security Boulevard
                                 Baltimore, MD 21235
21
                                 U.S. Attorney General
22                               U.S. Department of Justice
                                 Ninth and Pennsylvania
23
                                 Washington, D.C. 20530
24
                                 United States Attorney
25                               400 S. Virginia Street, Suite 900
                                 Reno, Nevada 89501
26

27

28

                                                   1
           Case 3:20-cv-00598-CLB Document 8 Filed 01/19/21 Page 2 of 2




1          The clerk shall deliver the summons and sufficient copies of the complaint to the U.S.

2    Marshal for service. The clerk shall send plaintiff sufficient copies of service of process

3    forms (USM-285) for each defendant. Plaintiff shall have twenty (20) days in which to return

4    to the required forms USM-285 to the U.S. Marshal at 400 S. Virginia Street, 2nd Floor, Reno,

5    Nevada 89501.

6          If plaintiff fails to follow this order, the above-named defendant will be dismissed for

7    failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

8                  January 19, 2021
           DATED: __________________.

9

10                                             ______________________________________
                                               UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
